DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 2/9/21 have been fully considered but they are not persuasive. 
Regarding the applicant’s arguments, the applicant states on pages 4-6 that Fujiwara does not disclose an up-conversion film that is configured to excite and emit blue light under illumination of the light of the first wavelength range. Fujiwara discloses an up-conversion film, and the examiner agrees that Fujiwara does not disclose that the up-conversion film is configured to excite and emit blue light under illumination of the light of the first wavelength range. However, the examiner relies of Chang to disclose this the limitation. The applicant believes that there would be no motivation to combine the teachings of Chang with the teachings of Fujiwara, since Chang discloses a down-conversion film. The examiner respectfully disagrees, as Chang discloses using light conversion to generate light of a desires color or a plurality of colors. This teaching of Chang may be applied to the disclosure of Fujiwara with a modification of up-conversion instead of down-conversion. Further, it is commonly known in the art that up-conversion and down-conversion films alike may be used to alter color in a display (for example, as disclosed in Hack (US 2020/0312922 A1; Paragraph 0055)).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara et al (US Publication No.: US 2009/0257114 A1, “Fujiwara”) in view of Chang et al (US Publication No.: US 2019/0004374 A1, “Chang”).
Regarding Claim 21, Fujiwara discloses a backlight module (Figure 1), comprising:
A light source component (Figure 1, light source component 10), a wavelength selection film (Figure 1, wavelength selection film 11), and a first light emitting film (Figure 1, first light emitting film 16/20) laminated in sequence (Figure 1), 
Wherein the light source component is configured to emit at least light of a first wavelength range (Paragraph 0035), the wavelength selection film is configured to transmit the light of the first wavelength range and reflect at least light of a second wavelength range (Paragraph 0037), the second wavelength range does not coincide with the first wavelength range (Paragraph 0037), and the first light emitting film is an up-conversion light emitting film (Paragraph 0082; Paragraph 0034; Paragraph 0053). 
Fujiwara fails to disclose that the first light emitting film is configured to excite and emit blue light under an illumination of the light of the first wavelength range. 
However, Chang discloses a similar first light emitting film where the first light emitting film excites and emits blue light under an illumination of the light of the first wavelength range (Chang, Paragraph 0022 discloses having an ultraviolet light source, where the second light is then green light, blue light, and red light, and the third light is red light, and Paragraph 0023 discloses using two sheets to convert a first light (ultraviolet light) into a second light (green, blue, and red light); Paragraphs 0024-0025 disclose that the two sheets 2022 and 2021 of the light conversion film 202 shown in Figure 3 converts the first light to the second light via the first light emitting film 2021, and then the second light to the third light via the second light emitting film 2022; therefore, the first light emitting film must excite and emit blue light).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first light emitting film as disclosed by Fujiwara to have it emit blue light as disclosed by Chang. One would have been motivated to do so for the purpose of generating white light for a display device (Chang, Paragraphs 0022-0027). 



Regarding Claim 23, Fujiwara in view of Chang discloses the backlight module of claim 22, wherein the first wavelength range is a range of 970nm to 980nm (Fujiwara, Paragraph 0048).

Regarding Claim 24, Fujiwara in view of Chang discloses the backlight module of claim 21, wherein the first light emitting film comprises up-conversion light emitting particles and a transparent polymer material (Fujiwara, Paragraph 0082; Figure 1, transparent polymer material 21, particles 22; Paragraph 0034; Paragraph 0053). 

Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara in view of Chang in further view of Bentsen et al (US Publication No.: US 2003/0139484 A1, “Bentsen”).
Regarding Claim 25, Fujiwara in view of Chang discloses the backlight module of claim 24.
Fujiwara fails to disclose that a material of the up-conversion light emitting particles comprises NaYF4 nanoparticles doped at a mass ratio of Yb:Tm of 20%:0.5%, and the transparent polymer material is polymethyl methacrylate.
However, Bentsen discloses similar light emitting particles where a material of the up-conversion light emitting particles comprises NaYF4 nanoparticles doped at a mass ratio of Yb:Tm of 20%:0.5%, and the transparent polymer material is polymethyl methacrylate (Bentsen, Paragraph 0177 discloses that the transparent polymer material is polymethyl methacrylate, whereas Paragraph 0050 discloses a ratio range of about 20:1 to 100:1, where 20%:0.5% falls in this range, and Paragraph 0046 discloses NaYF4 nanoparticles).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the light emitting material as disclosed by Fujiwara to have a particular composition as disclosed by Bentsen. One would have been motivated to do so for the purpose of creating multiphoton up-converting particles (Bentsen, Paragraph 0045). 

Regarding Claim 26, Fujiwara in view of Chang discloses the backlight module of claim 24.
Fujiwara fails to disclose that the up-conversion light emitting particles have a particle size of 10 to 30nm.
Bentsen also fails to explicitly disclose that the up-conversion light emitting particles have a particle size of 10 to 30nm. However, Bentsen discloses the general environment of having extremely small up-conversion light emitting particles (Bentsen, Paragraph 0058). When a limitation of a claim is a result-effective variable, i.e., a variable which when modified achieves a recognized result, it is not inventive to discover the optimum or workable ranges for the variable by routine experimentation (MPEP 2144.05). In the instant claim recitation, the limitation that the up-conversion light emitting particles have a particle size of 10 to 30nm is the result-effective variable, and when this size is optimized to the appropriate value within the specified parameters of a given backlight module, the recognized results of achieving a high conversion efficiency are realized. While Bentsen does not directly disclose that the up-conversion light emitting particles have a particle size of 10 to 30nm, Bentsen does disclose the general conditions recited in the instant claim, as noted above. In light of the disclosure of Bentsen, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to discover the limitation by routine experimentation that the up-conversion light emitting particles have a particle size of 10 to 30nm for the purpose of achieving improved quantum conversion efficiency. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIAM QURESHI/Examiner, Art Unit 2871                                                                                                                                                                                                        

/MICHAEL H CALEY/Supervisory Patent Examiner, Art Unit 2871